Citation Nr: 0300373	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  00-04 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
December 1970, with prior and subsequent service in the 
United States Army Reserves.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.  When the veteran's claim was before the Board in 
March 2001 it was remanded to the RO for additional 
development.  It was returned to the Board in December 
2002 for further appellate action.


FINDINGS OF FACT

1.  All available information and evidence necessary for 
an equitable disposition of the veteran's claim has been 
obtained.

2.  Chronic shoulder disability was not present in 
service, arthritis of either shoulder was not manifested 
within one year of the veteran's discharge from service, 
and no current disability of either shoulder is 
etiologically related to service.


CONCLUSION OF LAW

Bilateral shoulder disability is not due to a disease or 
injury incurred in or aggravated by active duty, and the 
incurrence or aggravation of arthritis of either shoulder 
during such service may not be presumed.  38 U.S.C.A. §§ 
1101, 1112, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R.         
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record reflects that the veteran's left wrist was 
injured in July 1978 when he jumped from a moving target 
cart during active duty for training.  Reports of 
colleagues who witnessed the injury commented on the 
veteran's left wrist injury but made no statement 
pertaining to a shoulder injury.  A June 1979 Statement of 
Medical Examination and Duty Status indicates that the 
veteran sprained his left wrist in an accident in July 
1978.  There is no reference to the veteran's shoulders.

A VA examination was conducted in September 1979.  The 
history of the veteran's left wrist injury was reviewed.  
The veteran made no complaint regarding his shoulders 
during the musculoskeletal examination.

An October 1979 letter from the veteran's employer shows 
that the veteran was unable to complete his basic training 
agreement as a Deputy United States Marshall.  In his 
application for disability retirement, the veteran stated 
that he had broken a bone in his left hand during annual 
military training, and that the residuals of the injury 
precluded him from handling federal prisoners, driving and 
shooting.  

In a November 1979 letter the veteran maintained that he 
had been removed from his position as a Deputy United 
States Marshall due to the severity of his left wrist 
injury, ending a nine year career in law enforcement.

A September 1998 VA outpatient treatment record reflects 
an assessment of mild degenerative joint disease in the 
veteran's shoulders.  The plan was to refer the veteran to 
physical therapy for his shoulders.  At a physical therapy 
appointment in November 1998 the veteran indicated that he 
could not sleep through the night secondary to shoulder 
pain.  In April 1999 the veteran complained of continued 
bilateral shoulder pain.  The provider noted that May 1998 
X-rays revealed mild degenerative joint disease.  The 
assessment was arthritis.

The veteran submitted a claim of entitlement to service 
connection for bilateral shoulder disability in April 
1999.  He stated that his shoulders had been injured in 
1978 when he was thrown from a moving target vehicle.  He 
indicated that at the time of the incident his wrists were 
also injured but that he did not complain about the 
shoulder injuries until May 1998.

The veteran was afforded a fee-basis VA examination in 
June 1999.  He complained of pain in both shoulders.  He 
reported that he had jumped from a vehicle and had landed 
on his hands with severe force.  The diagnosis was chronic 
strain of both shoulders.  The examiner did not provide an 
opinion regarding the etiology of the veteran's shoulder 
disability. 

In a May 2001 statement, the veteran reiterated the July 
1978 incident.  He stated that when he jumped from the 
cart he jammed both hands and shoulders on the ground.  He 
stated that he may have been knocked unconscious.  He 
indicated that his shoulders had been painful in the 
previous three years and that he could not lift anything 
above shoulder level.  He maintained that injuries from 
the incident had cost him his federal law enforcement 
career.  

In June 2001 the veteran submitted a further statement and 
an additional copy of his June 1979 statement regarding 
the July 1978 incident, as well as additional copies of 
statements from colleagues who witnessed the incident.  

A VA examination was conducted in June 2001.  The examiner 
noted that the veteran had a short period of active 
service followed by service in the National Guard and 
Reserves.  The veteran reported having injured his left 
wrist in 1978, and the subsequent bone graft.  He 
indicated that in the previous two years his shoulders had 
begun to bother him.  The examiner noted his review of a 
September 1998 VA outpatient treatment record and stated 
that the examination appeared to be negative with the 
exception of mild degenerative joint disease.  On X-ray 
examination, both shoulder joints were normal, with the 
exception of very mild degenerative cystic changes very 
early in nature over both distal clavicles.  The diagnosis 
was reports of shoulder pain.  The examiner noted that the 
veteran had functional, volitional give-way and self-
limitation of motion.  He pointed out that there was no 
passive loss of motion.  He stated that he could not 
relate either shoulder condition to any service-related 
condition or injury.  He opined that the veteran might 
have fraying of the rotator cuff, noting that 30 percent 
of the average population over 50 years old had rotator 
cuff pathology.  He reiterated that the veteran's chronic 
shoulder pain could not be etiologically related to 
service.

In a subsequent statement, the veteran indicated that he 
had appeared for a VA examination and that the examiner 
had rushed and completed it in about 20 minutes.  He 
stated that he had not been given the opportunity to 
report his symptoms, especially his shoulder disability's 
tendency to cause sleep disturbance.  The veteran 
maintained that his shoulders had been injured in the July 
1978 incident, and that the incident had cost him his 
career in law enforcement. 

An MRI was performed in July 2001.  The conclusion for the 
right shoulder was apparent rotator cuff impingement with 
large spurs from the acromioclavicular joint impinging on 
supraspinatus muscle distally and tendon with changes of 
tendinosis noted.  For the left shoulder, the examiner 
noted that the supraspinatus tendon was abnormally thinned 
with marked narrowing at the insertion point.  The 
adjacent acromioclavicular joint showed moderate 
degenerative change with large bony spurs projecting 
superiorly.  The superior glenoid labrum appeared thinned 
and absent in its mid and posterior portions.  The 
examiner noted that such a condition was likely pathologic 
as there is usually no discontinuity of normal variation 
in that location.  The anterior portion of the labrum 
appeared thinned and somewhat blunted, likely representing 
degeneration in that location as well.

A January 2002 letter from a colleague of the veteran 
indicates that the author had known the veteran for 25 
years.  He stated that the veteran had transferred to his 
unit subsequent to his 1978 injury.  He related that the 
veteran had complained of pain in 1980, and explained that 
it was due to the 1978 incident.  In a February 2002 
letter, a former colleague of the veteran indicated that 
he had known the veteran since 1973, and that the veteran 
had transferred to another unit in 1978.  The author 
stated that he subsequently heard that the veteran had 
been injured that year in an accident.  He stated that the 
veteran had returned to his unit in 1980 and that he 
suffered from back, knee and shoulder problems at that 
time.  A February 2002 letter from another colleague 
indicates that the author had served with the veteran's 
unit in the mid-1970s.  He stated that he served again 
with the veteran beginning in 1980 and that the veteran 
had received injuries during the interim and that he was 
in obvious pain.

VA outpatient treatment records for the period from 
February to July 2002 do not reflect any complaint of or 
treatment for shoulder disability.

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The Board will assume 
for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations 
are applicable to the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect 
when the veteran's claim was most recently considered by 
the RO.  The record reflects that through the statement of 
the case and supplements thereto, a May 2001 letter from 
the RO to the veteran, and the Board's March 2001 remand, 
the veteran has been informed of the requirements for the 
benefit sought on appeal, the evidence and information 
needed to substantiate the claim, the information required 
of the veteran to enable the RO to obtain evidence on his 
behalf, and the assistance that VA would render in 
obtaining evidence on the veteran's behalf.  Therefore, 
the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran's service medical records are of record, and 
the RO has afforded the veteran appropriate examinations.  
The veteran, through his representative, notified the RO 
that he had no further evidence to submit in July 2002.  
Neither the veteran nor his representative has identified 
any other evidence or information which could be obtained 
to substantiate the claim.  The Board is also unaware of 
any such outstanding evidence or information.  Therefore, 
the Board is also satisfied that the RO has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a 
period of war or after December 31, 1946, and arthritis is 
manifest to a degree of 10 percent within one year from 
the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without 
medical evidence of a current disability, medical or, in 
certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury. See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table)].

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2002).

In considering this case on the merits, the Board finds 
that service connection for bilateral shoulder disability 
is not warranted.  In this regard the Board notes that the 
veteran was not seen for complaints of shoulder pain until 
September 1998.  While the veteran contends that his 
shoulders were injured as a result of the July 1978 
incident discussed above, the Board observes that the 
medical evidence documents no complaint of shoulder pain 
or disability until 1998.  The June 2001 VA examiner, 
after reviewing the veteran's claims folder and taking a 
comprehensive history, concluded that the veteran's 
claimed shoulder disability is not etiologically related 
to service.  There is no other medical evidence linking 
the veteran's claimed shoulder disability to service.  
Statements made by colleagues who witnessed the July 1978 
incident make no reference to any injury other than the 
one to the veteran's left wrist.  Lay statements submitted 
by the veteran in 2002 do not indicate that the authors 
witnessed the incident in which the veteran alleges to 
have injured his shoulders. 

The evidence of a relationship between the veteran's 
military service and his current low back disability is 
limited to the veteran's own statements; however, as a 
layperson, he is not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Therefore, the Board must 
conclude that the preponderance of the evidence is again 
the veteran's claim.  


ORDER

Entitlement to service connection for bilateral shoulder 
disability is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

